                           Case 19-20831-jra           Doc 52       Filed 09/16/19        Page 1 of 1
                                        UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF INDIANA
                                               HAMMOND DIVISION

In Re:                                                        )
JOHN MILEUSNIC                                                )        Chapter 13 Proceedings
                                                              )        Case No. 19-20831 JRA
                 Debtor                                       )

                               OBJECTION TO CONFIRMATION OF AMENDED PLAN

      Comes now Paul R. Chael, Standing Chapter 13 Trustee herein, and objects to confirmation of the Debtor’s
Amended Plan filed on August 28, 2019, and in support thereof, states as follows:

        1.       Debtor filed an Amended Plan on August 28, 2019.

        2.       Undersigned counsel does not believe that Debtor has served the Amended Plan on all creditors and;
                 therefore, the Amended Plan may not be confirmed for lack of notice.

        3.       The monthly payment to Capital One needs to be increased in order for the claim to be paid out over time.
                 Capital One may be misclassified.

        4.       Debtor’s Amended Plan fails to provide for the pre-petition mortgage arrears to PennyMac or the
                 post-petition fees due to PennyMac.

        5.       Paragraph 5.1 of Debtor’s Amended Plan is difficult to administer in that every single box is checked.
                 Therefore, it is difficult to administer a specific dividend of $7,065.87, while the Amended Plan also
                 reflects that a zero ($0) dividend will be paid.

        6.       Part 2.3 of Debtor’s Amended Plan does not provide that the income tax refunds will be used as an
                 additional dividend to unsecured creditors.

        7.       Part 4.2 of Debtor’s Amended Plan does not provide the statutory Trustee fees.

        WHEREFORE, Trustee respectfully requests that Confirmation of this Amended Plan be denied, and for all other
appropriate relief just and proper in the premises.

                                                              /s/ Amy J. Godshalk
                                                              Staff Attorney for Paul R. Chael
                                                              Standing Chapter 13 Trustee
                                                              Indiana Atty No. 16806-64

                                              CERTIFICATE OF SERVICE

         I hereby certify that on September 16, 2019, service of a true and complete copy of the above and foregoing pleading or paper
is being made through the Court’s ECF system upon the following:
U.S. Trustee - ustpregion10.soecf@usdoj.gov.com
Susan M. Woolley – ndbkr@feiwellhannoy.com
and upon the following by depositing the same in the United States mail, envelopes properly addressed to each of them and with
sufficient first-class postage affixed.
Debtor – John Mileusnic, 325 Plum Creek Drive, Schererville, IN 46375

                                                              /s/ Michelle J. Sersic
                                                              Legal Assistant to Paul R. Chael
                                                              Chapter 13 Trustee
                                                              401 West 84th Drive, Suite C
                                                              Merrillville, IN 46410
